Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                             Introduction
2.        This action responds to the amendment filed on 06-15-2021. Claims 1, 7, 11, 13-15 and 17-19 have amended.   Claims 1-20 are pending.  

Claim Rejections - 35 USC § 103
3.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
 

s 1-5, 8, 9, 11-16, 18 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Christoph (US 2016/0196818) in view of Pandya et al. (US 2017/0278512).
   Consider Claim 1, Christoph teaches a vehicle (see fig.2))comprising, a first seat in which a first person is seated(see fig. 2(201)); a second seat in which a second person is seated(see fig. 2(202)); a plurality of speakers(see fig. 2(205-2012)) provided around or in the first seat and the second seat; a microphone(see fig. 2(217-220)) configured to receive the first person's voice; and a controller(see fig. 1(212)) configured to control the speaker to output a masking sound(e.g., music) tuned based on the first person's voice (see figs. 1-8 and paragraphs[0092]-[0166]); but Christoph does not explicitly teach control auto gain control sensitivity of the microphone based on the masking sound so that the microphone amplifies or reduces a received additional voice.
      However, Pandya teaches control auto gain control sensitivity of the microphone based on the masking sound so that the microphone amplifies or reduces a received additional voice(see figs. 1-10 and paragraph[0044]-[0053]).
     Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Pandya in to the teaching of Christoph to provide a directional keyword verification method and an electronic device using the same method. According to an exemplary embodiment, the proposed keyword verification method would include receiving an audio stream; analyzing the audio stream to obtain at least a word; determining whether the word matches a key word from a keyword database; assigning the word as a filler if the word does not match the keyword from the keyword database; determining whether a vowel 
    Consider Claims 2-4, Christoph as modified by Pandya teaches the vehicle wherein at least one of the speakers is provided in a headrest of each or one of the first seat and the second seat(see figs. 1-3 and paragraphs[0092]-[0166]); and the vehicle wherein the controller configured to control the speakers to reduce the volume of the masking sound output for a predetermined time or to allow the masking sound to have an asymmetric waveform(see figs. 1-3 and paragraphs[0092]-[0166]); and the vehicle further comprising: a speaker system having two channels and comprising first and second ones of the plurality of speakers being provided on left and right sides of the headrest of the second seat, respectively; wherein the controller is configured to control the first and second speakers so that the masking sound of the second speaker is delayed with respect to that of the first speaker(see figs. 1-3 and paragraphs[0092]-[0166]).   
   Consider Claim 5, Christoph as modified by Pandya teaches the vehicle wherein the controller outputs background sounds(see figs. 1-3 and paragraphs[0092]-[0166]) 
    Consider Claims 8-9, Christoph as modified by Pandya teaches the vehicle wherein the controller determines the frequency of the voice of the first person and the phase of the voice of the first person, and outputs a tuned masking sound to cancel the determined frequency(see figs. 1-5 and paragraphs[0050]-[0054]); and the vehicle 
    Consider Claim 11, Christoph teaches method of controlling a vehicle(see fig.2), comprising; receiving voice of a first one of persons seating in the vehicle by a microphone(see fig. 2(217-220)); and controlling(see fig. 1) a speaker to output a masking sound(e.g., music) tuned based on the first person's voice by a controller(see figs. 1-8 and paragraphs[0092]-[0166]); but Christoph does not explicitly teach controlling auto gain control sensitivity of the microphone based on the masking sound so that the microphone amplifies or reduces a received additional voice.
      However, Pandya teaches controlling auto gain control sensitivity of the microphone based on the masking sound so that the microphone amplifies or reduces a received additional voice(see figs. 1-10 and paragraph[0044]-[0053]).
     Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Pandya in to the teaching of Christoph to provide a directional keyword verification method and an electronic device using the same method. According to an exemplary embodiment, the proposed keyword verification method would include receiving an audio stream; analyzing the audio stream to obtain at least a word; determining whether the word matches a key word from a keyword database; assigning the word as a filler if the word does not match the keyword from the keyword database; determining whether a vowel pattern of the word matches the vowel pattern of the keyword if the word matches the key word from the keyword database; assigning the first word as a trigger or command 
    Consider Claims 12-14, Christoph as modified by Pandya teaches the method wherein the controlling of the speaker comprises controlling a speaker provided at a headrest of a first seat or a second seat (see figs. 1-3 and paragraphs[0092]-[0166]); and the method wherein the controlling of the speaker comprises reducing the volume of the masking sound output for a predetermined time or controlling the speaker so that the masking sound has an asymmetrical waveform(see figs. 1-5 and paragraphs[0052]-[0054]); and the method wherein the controlling of the speaker comprises controlling each of speakers provided on left and right sides of the headrest of the second seat and having two channels so that the masking sound is delayed output(see figs. 1-8 and paragraphs[0092]-[0166]) 
  Consider Claims 15-16, Christoph as modified by Pandya teaches the method wherein the controlling comprises outputting a background sound(see figs. 1-5 and paragraphs[0052]-[0054]); and the method further comprising: outputting the background sound based on the location information of the vehicle(see figs. 1-5 and paragraphs[0052]-[0054]). 
      Consider Claims 18-19, Christoph as modified by Pandya teaches the method wherein the controlling of the speaker comprises determining a frequency of the first person's voice and a phase of the first person's voice, and outputting a tuned masking sound that cancels the determined frequency(see figs. 1-5 and paragraphs[0050]-[0054]); and the method wherein the controlling of the speaker comprises outputting the .        


7.   Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Christoph (US 2016/0196818)  as modified by Pandya et al. (US 2017/0278512) as applied to claim 1 above, and further in view of Hotary (US 2019/0045319).
   Consider Claim 6, Christoph does not explicitly teach the vehicle comprising: a GPS sensor; wherein the controller outputs the background sound based on location information of the vehicle.
      However, Hotary teaches the vehicle comprising: a GPS sensor; wherein the controller outputs the background sound based on location information of the vehicle (see figs. 1-4 and paragraph[0022]-[0030]).
     Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Heber in to the teaching of Christoph and Pandya to provide a vehicle includes an interior cabin space and a sound system. The sound system includes one or more speakers and sensors configured to change sounds emitted from the speakers.    

8.  Claims 7 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Christoph (US 2016/0196818)  as modified by Pandya et al. (US 2017/0278512) as applied to claims 1, 5, 11 and 15 above, and further in view of Heber et al. (US 2017/0193991).

   Consider Claim 7, Christoph teaches the vehicle wherein the controller controls acoustic echo cancellation (AEC) sensitivity of the microphone based on the magnitude of the background sound and masking sound output from the speakers(see figs. 1-5 and paragraphs[0042]-[0054]); but Christoph does not explicitly teach wherein the controller controls auto gain control (AGC) 
       However, Heber teaches wherein the controller controls the auto gain control  sensitivity of the microphone based on a magnitude of the background sound (see figs. 1-4 and paragraph[0032]-[0056]).
    Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Heber in to the teaching of Christoph and Pandya to provide an apparatus for enhancing speech prompts in a vehicle is provided; and the apparatus includes an audio processor that is electrically coupled to a plurality of loudspeakers in a vehicle. The audio processor being programmed to provide entertainment data to the plurality of loudspeakers for playback in the vehicle and to receive a speech prompt indicative of only a spoken audio output to a driver in the vehicle. The audio processor is further programmed to mute the entertainment data that is played back on a first loudspeaker of the plurality of loudspeakers in response to the speech prompt and to provide the speech prompt to the first loudspeaker for playback to the driver in response to the speech prompt.
   Consider Claim 17, Christoph teaches wherein the controller controls acoustic echo cancellation (AEC) sensitivity of the microphone based on the magnitude of the background sound and masking sound output from the speakers(see figs. 1-5 and 
       However, Heber teaches wherein the controlling auto gain control  sensitivity of the microphone is further based on a magnitude of the background sound(see figs. 1-4 and paragraph[0032]-[0056]).
    Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Heber in to the teaching of Christoph and Pandya to provide an apparatus for enhancing speech prompts in a vehicle is provided. The apparatus includes an audio processor that is electrically coupled to a plurality of loudspeakers in a vehicle. The audio processor being programmed to provide entertainment data to the plurality of loudspeakers for playback in the vehicle and to receive a speech prompt indicative of only a spoken audio output to a driver in the vehicle. The audio processor is further programmed to mute the entertainment data that is played back on a first loudspeaker of the plurality of loudspeakers in response to the speech prompt and to provide the speech prompt to the first loudspeaker for playback to the driver in response to the speech prompt.

9.  Claims 10 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Christoph (US 2016/0196818)  as modified by Pandya et al. (US 2017/0278512) as applied to claims 1, 11 above, and further in view of Lee (US 2016/0180846).
  Consider Claim 10, Christoph does not explicitly teach the vehicle further comprising: receiving an operation start command by an input unit.

     Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Heber in to the teaching of Christoph and Pandya to provide a speech recognition apparatus includes a voice collection unit configured to collect voices, and a controller configured to control recognizing a speech based on signals of the voices collected during a predetermined time period from a voice collection start time, identifying whether a signal is received during the predetermined time period when an operation command corresponding to the recognized speech is not identified, determining that an early utterance occurs upon determination that the signal is received during the predetermined time period, counting a number of times of the speech recognition failure occurring by the early utterance, re-performing speech recognition when the counted number of times is less than a reference number of times, and outputting early utterance habit guidance information when the counted.
   Consider Claim 20, Christoph does not explicitly teach the method further comprising, receiving an operation start command by an input unit.
      However, Lee teaches the method further comprising, receiving an operation start command by an input unit (see figs. 2-13 and paragraph[0201]-[0219]).
     Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Heber in to the teaching of Christoph and Pandya to provide a speech recognition apparatus includes a voice collection unit configured to collect voices, and a controller configured to .

Response to Arguments
10.  Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

                                                                 Conclusion
11.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

12.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Buck et al. (US 2015/0127351) is cited to show other related the VEHICLE AND CONTROLLING METHOD OF VEHICLE.

13.             Any response to this action should be mailed to:

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
			
	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao,Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor,  Nguyen Duc M(SPE), can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        US Patent and Trademark Office
Knox
571-272-7501